Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered October 9, 2012, which granted the motion of defendants Rivkin Radler LLP and Barry I. Levy, Esq. to stay this action until 30 days from the date of filing of the decision or order of Judge Eric N. Vitaliano in State Farm Mut. Auto. Ins. Co. v Accurate Med., P.C. (Eastern District of New York) on State Farm’s motion to declare the document destruction provision of the settlement agreement in that case void, unanimously affirmed, without costs. Order, same court and Justice, entered October 10, 2012, which granted the motion of defendants Katten Muchin Rosenman LLP and Ross Silverman, Esq. to stay this action as aforesaid, unanimously affirmed, without costs.
The motion court did not improvidently exercise its discretion by staying this action (see e.g. Belopolsky v Renew Data Corp., 41 AD3d 322 [1st Dept 2007]). Were we to substitute our own discretion (see e.g. Andon v 302-304 Mott St. Assoc., 94 NY2d 740, 745 [2000]), we would reach the same result. Although there is not complete identity of parties and claims in the instant action and State Farm, there is a common question of law and fact (see e.g. Belopolsky, 41 AD3d at 322). If the Eastern District of New York finds that the document destruction clause is void, plaintiff will obviously have no claim in the case at bar for breach of that clause. “The duplication of effort, waste of judicial resources, and possibility of inconsistent rulings in the absence of a stay outweigh any prejudice to plaintiff resulting from the” stay (OneBeacon Am. Ins. Co. v Colgate-Palmolive Co., 96 AD3d 541, 541 [1st Dept 2012]).
A stay can be granted, even though defendants have not yet interposed answers (see Britt v International Bus Servs., 255 AD2d 143 [1st Dept 1998]).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Gonzalez, PJ., Sweeny, Moskowitz, Richter and Clark, JJ.